ORDER

DARELL R. MATLOCK, JR., Chief Justice.
NOW' on this 7th day of June, 2006, this cause of action comes on for trial on the merits; Petitioner, Roger Peacock is present and represented by his Lay Advocate, David Cornsilk, and, Respondent, Buel 1). Anglen is present and represented by his *63attorneys, Todd Hembree and Jeff Stephens, and the Respondent, Cherokee Nation Election Commission is present by their attorney, James L. Cosby; the Court after examining the files and records in these proceedings, healing sworn testimony and considering the exhibits offered, and, hearing argument of counsel, finds and orders:
The Petitioner rests his case in chief and the Respondents move for a directed verdict.
The Court after careful consideration of all the evidence presented by the Petitioner finds that the evidence presented by the Petitioner, considered in its best light in favor of the Petitioner, fails to meet the Petitioner’s burden of proof, and, that the Respondents’ motions for directed verdict are sustained.
IT IS THEREFORE ORDERED ADJUDGED AND DECREED by the Court that the Respondents’ motions for a directed verdict are sustained and the case dismissed.
Concurring: DARRELL DOWTY, and STACY L. LEEDS, Justices.